DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the species wherein the circumferential reinforcing layer is disposed between the cross belts in the reply filed on November 3, 2020 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: a) in the specification p. 1 lines 4-5 applicant should update the status of parent application 14/404,131 (now US Patent No. 9,821,607 issued November 21, 2017) and clarify that the parent application is a national stage application of the PCT application (change “claims priority to” to -- ia a national stage application of -- ) and b) applicant should make the same amendments to the specification as in the parent application substitute specification filed on September 26, 2016 to eliminate vague and indefinite language (see below for same problems in instant claims 20 and 21).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
cord angle (specification p. 4 lines 30-33, impossible for the belt itself to have an “angle”) applicant should change “angle” to -- cord angle -- in lines 4 and 7 and change “angles” to -- cord angles -- in lines 5 and 6.
 	Similarly, in line 1 of claims 5, 6, and 8 for proper antecedent basis applicant should change “belt cords” to -- the belt cords -- .
 	Also similarly, in claims 18 and 19 to eliminate the vague “configure” language and provide proper antecedent basis applicant should change “belt cords as components that configure the circumferential reinforcing layer” to -- the belt cords of the circumferential reinforcing layer -- .
 	Further, in claims 18 and 19 the tensile load ranges appear to have been inadvertently reversed: a higher tensile load will result in higher elongation, but in the instant claims (and in specification p. 10 lines 23-27) the higher tensile load has lower elongation. This problem was solved in the parent application by cancelling that subject matter from the claims (couldn’t be corrected without adding mew matter so parent claims 19 and 20 were cancelled).
 	In claims 9-14 there is no antecedent basis for “a coating rubber” of a belt layer or “the coating rubber” of a belt layer (define in claim 1 on each of claims 9-14 that each belt is formed by a plurality of belt cords covered by coating rubber).
 	In claim 20 lines 2-5 and claim 21 lines 2 and 7, to eliminate the vague “edge portion” language applicant should change “edge portions” to -- edges -- and “edge portion” (both occurrences in claim 20 lines 4-5) to -- edge -- .
 	In claim 21 lines 4 and 7, for proper grammar applicant should change “the pair of cross belt” to -- the pair of cross belts -- .
 	In claim 21 lines 8-9, to eliminate the vague “corresponding to an edge portion” language applicant should change “corresponding to an edge portion of the pair of cross belts” to -- 
 	In claim 22 line 3, for proper grammar applicant should change “the pair of cross belt” to -- the pair of cross belts -- .
 	In claim 25 line 1, to eliminate the vague “applied to” language applicant should change “applied to” to -- which is -- .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 7, 20, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Japanese Patent Application 2009-18629 A (cited by applicant in parent application).
 	See the embodiment of Figure 1 and Example 1 in the table in Figure 6, translation: heavy duty pneumatic tire 1 with carcass 3, +68° cord angle large angle belt 41, +17° and -17° cord angle cross belts 42 and 44, 0° cord angle circumferential reinforcing layer 43, TW/Wca = 380 mm/430 mm = about 0.88 which is within the claimed range of 0.82-0.92 inclusive, Ws/Wca = 285 mm/430 mm = about 0.66 within the claimed range of 0.60-0.70 inclusive. As to claims 2-3, Wb2/Wca = 375 mm/430 mm = about 0.87 within the claimed range of 0.79-0.89 inclusive and Wb1/Wb3 = 340 .
Claim(s) 1-4, 7, 20, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Japanese Patent Application 2010-6319 A (cited by applicant in parent application) taken with Japanese Patent Application 2009-18629 A (cited by applicant in parent application).
 	See the embodiment of Figure 7 and Examples in Table 1, translation: heavy duty pneumatic tire 1 with carcass 3, +68° cord angle large angle belt 4, +17° and -17° cord angle cross belts 5A and 5B, 0° cord angle circumferential reinforcing layer 10, TW/Wca = 380 mm/430 mm = about 0.88 which is within the claimed range of 0.82-0.92 inclusive, Ws/Wca = 285 mm/430 mm = about 0.66 within the claimed range of 0.60-0.70 inclusive because exemplary tire has the same 445/50R22.5 tire size and carcass arrangement as the Example 1 tire in JP ‘629 (structural similarity sufficient basis for the examiner to infer that the JP ‘319 Wca is the same as the JP ‘629 Wca, burden shifts to applicant to show an unobvious difference (MPEP 2112, 2112.01)). As to claims 2-3, Wb2/Wca = 375 mm/430 mm = about 0.87 within the claimed range of 0.79-0.89 inclusive and Wb1/Wb3 = 340 mm/350 mm = about 0.97 within the claimed range of 0.85-1.05 inclusive. As to claim 4, Figure 1 clearly depicts a Yc/Ya ratio within the broadly claimed range of 0.80-0.90 for the exemplary tire size 445/50R22.5: note that for this tire size (section width 445 mm, section height/section width = 0.50, bead diameter = 22.5 in) the outer tire diameter at the equatorial plane is bead diameter plus twice tire section height = 1016.5 mm and Figure 7 clearly conveys to one of ordinary skill in the art that the widest position of the carcass is at about 1/2 the tire section height for a Yc of about 794 mm and that the highest position of the carcass is at about 13/16 of the tire section height for a Ya of about 933 mm, resulting in Yc/Ya of about 0.85, directly in the middle of the claimed range, therefore the combination of the exemplary tire and Figure 7 illustrating the exemplary tire .
Claim(s) 1-4, 9-14, and 20-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2009/0277557 A1.
 	See the embodiment of Figures 1-2, paragraphs 0001-0044 and Examples 1 and 2: heavy duty pneumatic tire with carcass 4, 60° cord angle large angle belt 61, 20° cord angle cross belts 62 and 64, 0° cord angle circumferential reinforcing layer 63, stress relaxation layer 7, edge-portion buffering layer 8, TW/Wca in Figure 1 clearly depicted as falling within the broadly claimed range of 0.82-0.92 inclusive (see paragraph 9 above concerning using drawings as prior art), Ws/Wca = 275 mm/420 mm = about 0.65 within the claimed range of 0.60-0.70 inclusive. As to claims 2-3, Wb2/Wca = 365 mm/420 mm = about 0.87 within the claimed range of 0.79-0.89 inclusive and Wb1/Wb3 = 310 mm/345 mm = about 0.90 within the claimed range of 0.85-1.05 inclusive. As to claim 4, Figure 1 clearly depicts a Yc/Ya ratio within the broadly claimed range of 0.80-0.90 for the exemplary tire size 435/45R22.5 (see paragraph 9 above concerning using drawings as prior art). As to claims 9-11, all belt coating rubber has modulus at 100% elongation of 6.3 MPa within the claim 9 range of 4.5 MPa - 7.5 MPa inclusive and the ratios in claims 10 and 11 = 1.00 within the claimed range of 0.90-1.10 inclusive. As to claims 12-14, the similarity of function and 100% modulus between the reference belt coating rubber and the claimed belt coating rubber provide sufficient basis for the examiner to infer that the reference belt coating rubber also meets the broadly claimed breaking elongation of at least 200%; burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). As to claims 20 and 25, S/Wb3 = [(345 mm - 275 mm)/2]/345 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9-14, and 20-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2009/0277557 A1 in view of Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application).
 	The only difference between the reference heavy duty pneumatic tire and the claimed heavy duty pneumatic tire is that US ‘557 does not explicitly recite a tread width value (embodiment of Figures 1-2, paragraphs 0001-0044 and Examples 1 and 2: heavy duty pneumatic tire with carcass 4, 60° cord angle large angle belt 61, 20° cord angle cross belts 62 and 64, 0° cord angle circumferential reinforcing layer 63, stress relaxation layer 7, edge-portion buffering layer 8, Ws/Wca = 275 mm/420 mm = about 0.65 within the claimed range of 0.60-0.70 inclusive), however WO ‘666 teaches to provide Ws/TW as preferably greater than 0.65 in such heavy duty tires to improve .
Claims 1-4, 7, 20 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent Application 2010-6319 A (cited by applicant in parent .
 	See paragraphs 8 and 9 above: JP ‘629 teaches to provide Ws/Wca in the range of 0.60-0.75, overlapping the claimed range of 0.60-0.70 inclusive, with an exemplary value of about 0.66 in Example 1 in order to improve uneven wear resistance and durability in such heavy duty tires (translation paragraphs 0020-0021 and 0053); it would therefore have been obvious to one of ordinary skill in the art to provide Ws/Wca values in the JP ‘319 tire as taught by JP ‘629 including the exemplary about 0.66 in order to improve uneven wear resistance and durability.
Claims 1-3, 7, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application) in view of Japanese Patent Application 2009-18629 A (cited by applicant in parent application).
 	The only difference between the reference heavy duty pneumatic tire and the claimed heavy duty pneumatic tire is that the reference does not explicitly recite a Wca value (embodiment of Figure 3 and translation, especially p. 15 line 26 - p. 17 line 16 and p. 18 lines 1-8: heavy duty pneumatic tire 1 with carcass 2, about +60° cord angle large angle belt 45, +18° and -18° cord angle cross belts 41 and 43, circumferential (0°) cord angle circumferential reinforcing layer 42, Ws = 188 mm, TW = 262 mm), however JP ‘629 teaches to provide Ws/Wca in the range of 0.60-0.75, overlapping the claimed range of 0.60-0.70 inclusive, with an exemplary value of about 0.66 in Example 1 in order to improve uneven wear resistance and durability in such heavy duty tires (translation paragraphs 0020-0021 and 0053); it would therefore have been obvious to one of ordinary skill in the art to provide Ws/Wca values in the WO ‘666 tire as taught by JP ‘629 including the exemplary about 0.66 in order to improve uneven wear resistance and durability, resulting in TW/Wca = 262 mm/about 285 mm = about 0.92 within the claimed range of 0.82-0.92 inclusive. .
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application) in view of Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-3, 7, and 18-20 above, and further in view of Japanese Patent Application 2010-6319 A (cited by applicant in parent application).
 	WO ‘666 teaches to provide an aspect ratio preferably below 60% to improve wear resistance and durability (translation p. 10 line 11 - p. 11 line 3) and JP ‘629 and ‘319 disclose that a suitable aspect ratio in such heavy duty tires is 50% (exemplary 50% aspect ratio); it would therefore have been obvious to one of ordinary skill in the art to improve wear resistance and durability in the above tire by lowering the tire height to obtain an aspect ratio of lower than 60% such as the exemplary 50% disclosed to be suitable by JP ‘629 and ‘319.
Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a) Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-3, 7, 20, and 25 above, and further in view of US Patent Application Publication 2009/0277557 A1 or b) Japanese Patent Application 2010-6319 A (cited by applicant in parent  as applied to claims 1-3, 7, and 18-20 above and further in view of US Patent Application Publication 2009/0277557 A1.
 	US ‘557 teaches to provide the claimed stress relief rubber and edge portion relief rubber in such heavy duty tires in order to inhibit belt edge separation (embodiment of Figures 1-2, paragraphs 0001-0044); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with the claimed stress relief rubber and edge portion relief rubber in order to inhibit belt edge separation.
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2009/0277557 A1 in view of Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application) as applied to claims 1-4, 9-14, and 20-25 above, and further in view of Okamoto (5,779,828).
 	Okamoto teaches to provide the claimed belt cushion in such heavy duty tires having a 100% modulus of 0.3-0.7 times that of the belt coating rubber in order to perform its cushioning function, with more cushioning necessarily obtained from lower modulus of 0.3 times that of the belt coating rubber and resulting in a belt cushion 100% modulus in the above tire of 1.89 MPa (col. 10 lines 27-37); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire the claimed belt cushion having a belt cushion 100% modulus of 1.89 MPa to maximize its cushioning function. As to claim 16, the similarity of function and 100% modulus between the above belt cushion and the claimed belt cushion provide sufficient basis for the examiner to infer that the above belt cushion also meets the broadly claimed breaking elongation of .
Claims 5, 6, 8, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a) Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-3, 7, 20, and 25 above, and further in view of Lugli et al. (3,513,898) or b) Japanese Patent Application 2010-6319 A (cited by applicant in parent application) in view of Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-4, 7, 20, and 25 above and further in view of Lugli et al. (3,513,898) or c) Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application) in view of Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-3, 7, and 18-20 above and further in view of Lugli et al. (3,513,898) or d) US Patent Application Publication 2009/0277557 A1 in view of Published PCT Application WO 2005/016666 A1 (cited by applicant in parent application) as applied to claims 1-4, 9-14, and 20-25 above and further in view of Lugli et al. (3,513,898).
  	It is well known to provide the claimed belt cord end counts and intercord distances in such heavy duty pneumatic tires to improve durability, as evidenced for example by Lugli et al. (col. 1 line 23 - col. 2 line 61: exemplary end count 1/a = 23.8 cords/50 mm within the claimed ranges of 17-30, 15-25, and 18-28 inclusive and intercord distance b-d = 1.3 mm within the claimed range of 0.50 mm - 1.50 mm inclusive; it would therefore have been obvious to one of ordinary skill in the art to provide the above heavy duty pneumatic tire with such well known belt cord end counts and intercord distances to improve durability.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a) Japanese Patent Application 2009-18629 A (cited by applicant in parent application) as applied to claims 1-3, 7, 20, and 25 above, and further in view of Takagi (7,337,817 B2) or b) Japanese Patent  as applied to claims 1-4, 9-14, and 20-25 above and further in view of Takagi (7,337,817 B2).
 	Takagi teaches to provide circumferentially oriented stee belt cords with elongation properties in the claimed ranges in order to allow for expansion during vulcanization while maintaining sufficient circumferential rigidity (hoop effect) after vulcanization (col. 8 line 59 - col. 9 line 42 and curve a in Figure 4 clearly depicting 200 N at about halfway between 1.0% and 1.5% elongation, meeting the claim 18 limitation of a value between 100 N and 300 N for an elongation value between 1.0% and 2.5%, and 500 N at about halfway between 1.5% and 2.0% elongation, meeting the claim 19 limitation of a value between 500N and 1000N for an elongation value between 0.5% and 2.0% even after an exemplary vulcanization expansion value of 0.5%); it would therefore have been obvious to one of ordinary skill in the art to provide the circumferentially oriented steel belt cords in the above tire with elongation properties in the claimed ranges in order to allow for expansion during vulcanization while maintaining sufficient circumferential rigidity (hoop effect) after vulcanization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cluzel (6,401,778 B1) cited by applicant and US Patent Application Publication 2009/0229722 A1 also disclose tires anticipating or rendering obvious at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					         /ADRIENNE C. JOHNSTONE/                                                                                             Primary Examiner, Art Unit 1749                                                                                                           February 13, 2021